Dismiss and Opinion Filed May 3, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00913-CV

          DOWNTOWN MCKINNEY PARTNERS, LLC, Appellant
                           V.
                INTERMCKINNEY, LLC, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-03474-2020

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      We are confronted in this appeal with a threshold jurisdictional issue—is a

summary judgment that dismisses plaintiff’s claims but does not address the

defendant’s counterclaim for attorney’s fees final and appealable when the filing fee

for the counterclaim was not paid? We conclude it is not and dismiss the appeal.

See TEX. R. APP. P. 42.3(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001) (subject to mostly statutory exceptions, appeal may only be taken from final

judgment that disposes of all parties and claims).

      This appeal follows the trial court’s order granting appellee’s motion for

traditional and no evidence summary judgment and dismissing all of appellant’s
claims against appellee.              Because the record reflected appellee had filed a

counterclaim for attorney’s fees and the summary judgment order did not dispose of

that claim,1 we questioned our jurisdiction over the appeal.

         At our direction, appellant filed a letter brief addressing our concern.2 Noting

that appellee failed to pay the filing fee for the counterclaim, appellant argues that

the summary judgment is final and we have jurisdiction over the appeal because the

counterclaim was “merely ‘conditional’ awaiting payment of the fee.’” In support,

appellant cites to In re C.A.S., 128 S.W.3d 681, 683 (Tex. App.—Dallas 2003, no

pet.).

         In C.A.S., the trial court signed an order dismissing the “case” after plaintiff

non-suited her claims. See id. The defendant, however, had filed counterclaims. Id.

Because Texas Rule of Civil Procedure 162, which governs non-suits, provides that

a plaintiff’s non-suit does not prejudice pending counterclaims, defendant appeared

at the originally scheduled trial date. In re C.A.S., 128 S.W.3d at 683; see also TEX.

R. CIV. P. 162. The plaintiff failed to appear, and the defendant obtained a default

judgment on his counterclaims. Id. The default judgment was subsequently vacated,

and the defendant then filed a restricted appeal from the non-suit order, asserting the

order did not affect his counterclaims. Id.




   1
       The record did not reflect any other order disposed of the claim either.
   2
       Appellee was given an opportunity to respond but did not do so.

                                                     –2–
        As reflected in the opinion, we began by determining whether the dismissal

order was final such that we had jurisdiction. Id. at 684. We concluded that by

dismissing the “case,” the order by its own terms dismissed all claims by both parties

and was therefore final. Id. We then turned to whether the trial court erred in

dismissing the defendant’s counterclaims in light of rule 162. Because the defendant

had failed to pay the counterclaim filing fee, we deemed the counterclaims

“conditional,” pending payment of the fee, and determined the defendant had no

unconditional right to be heard on these claims so no error occurred. Id.

        In arguing C.A.S. supports the summary judgment here being final, appellant

conflates our determination that the dismissal order was final and we had jurisdiction

with our determination that dismissing the defendant’s counterclaims was not error

because the counterclaims were conditional pending payment of the filing fee. Our

determination that the dismissal order was final, however, did not stem from the

counterclaims being conditional because the defendant failed to pay the filing fee.

Rather, we determined the order was final because of its language. See id. It

dismissed the “case,” leaving no parties or claims pending.                             In making that

determination, we necessarily concluded that the counterclaims were pending before

the trial court at the time of dismissal, the trial court had jurisdiction over them, and

disposed of them. C.A.S. supports that the judgment here is not final, not that it is.3


3
  We note appellant also asserts in support of jurisdiction that the trial court and parties have treated the
judgment as final. However, while the parties’ conduct can help a court determine finality, parties cannot

                                                    –3–
       Because the summary judgment did not dispose of appellee’s counterclaim

for attorney’s fee, it is not final. See Lehmann, 39 S.W.3d at 195. Accordingly, we

lack jurisdiction and dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Bill Pedersen, III//
210913f.p05                                         BILL PEDERSEN, III
                                                    JUSTICE




confer jurisdiction by waiver, consent, or estoppel. See Castle & Cooke Mortg., LLC v. Diamond T Ranch
Dev., Inc., 330 S.W.3d 684, 688 (Tex. App.—San Antonio 2010, no pet.).
                                                –4–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

DOWNTOWN MCKINNEY                            On Appeal from the 471st Judicial
PARTNERS, LLC, Appellant                     District Court, Collin County, Texas
                                             Trial Court Cause No. 471-03474-
No. 05-21-00913-CV         V.                2020.
                                             Opinion delivered by Justice
INTERMCKINNEY, LLC, Appellee                 Pedersen, III, Justices Partida-
                                             Kipness and Nowell participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee InterMcKinney, LLC recover its costs, if any, of
this appeal from appellant Downtown McKinney Partners, LLC.


Judgment entered this 3rd day of May 2022.




                                      –5–